DETAILED ACTION
	For this action, Claims 1, 2, 4-9, 11 and 12 are pending.  Claims 3 and 10 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 16 February 2021, with respect to the grounds of rejection of Claims 4-9 have been fully considered and are persuasive.  The grounds of rejection has been withdrawn.  Independent Claims 4 and 7 have both been amended in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 16 February 2021, with respect to the rejections of claims 4-9, 11 and 12 under 35 U.S.C. 102(a)(1) over Claims 4-9, 11 and 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of 35 U.S.C. 103 as detailed below.  Applicant has amended independent Claims 4 and 7 by incorporating the limitations of Claim 10, which is now cancelled.  After further consideration of the amended claim language and the accompanying remarks/arguments, the grounds of rejection under 35 U.S.C. 102(a)(1) have been withdrawn; however, new grounds of rejection are made and detailed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512) in view of Sanet et al. (herein referred to as “Sanet”, US Pat Pub. 2018/0080916).
Regarding instant Claim 4, Astle discloses an installation (Abstract; fluid treatment system), comprising:  at least one radio unit (Figure 1; Figure 20; Paragraph [0018]; Paragraph [0051]; Paragraph [0055]; Paragraph [0075]; RFID tag data storage, along with wireless communication provided by connector head 816, provide at least one radio unit); at least one apparatus configured to filter a liquid (Figure 1; Figure 20; Paragraph [0003]; Paragraph [0050]; system for monitoring a fluid treatment operation such as filtration in cartridge 814), the apparatus including:  a filter housing (Abstract; Figure 1; Figure 20; Paragraph [0003]; Paragraph [0050]; Paragraph [0051]; cartridge 
	However, Astle is silent on the data processor being configured to detect an electrostatic discharge within the at least one apparatus based on sensor data.  
	Sanet discloses a water in fuel (WIF) sensor having electrostatic discharge capability in the same field of endeavor as Astle, as it monitors fluid conditions within a filter cartridge (Abstract; Paragraph [0017]; Paragraph [0023]; Paragraph [0027]).  Sanet 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor unit and data processor of Astle by allowing the data sensor to detect an electrostatic discharge based on the sensor data as taught by Sanet because Sanet discloses such a sensor and data processor provide a means to detect and dissipate any electrostatic discharge within the filter apparatus (Sanet, Figure 7; Paragraph [0017]; Paragraph [0023]; Paragraph [0027]).  
Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein the at least one radio unit is configured to receive the sensor data from the at least one sensor and forward the sensor data to the data processor (Figure 20; Paragraph [0075]; connector head 16 provides data wirelessly to monitoring device 812 and computer 825).
Regarding instant Claim 6, Claim 4, upon which Claim 6 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein 
Regarding instant Claim 7, Astle discloses a method for detecting a state of an apparatus for filtering a liquid (Abstract; Figure 1; Figure 20; Paragraph [0003]; Paragraph [0050]; system and method for monitoring a fluid treatment operation such as filtration; monitors conditions in the filter such as expected filter life and differential pressure through the housing), comprising:  activating at least one sensor unit, the at least one sensor unit including at least one sensor and a radio module (Figure 1; Figure 20; Paragraph [0018]; Paragraph [0051]; Paragraph [0055]; sensor unit in monitoring device 12, which comprises a radio module in both wireless connectivity and RFID tag data storage; sensors in both the reader for the RFID tag and the associated sensors for measuring fluid treatment parameters such as flow rates and pressure drops through said filter cartridge, which are both sensed operating parameters and, due to the data incorporated in the RFID tag, a state of performance of the filter element; units are activated during operation); measuring at least one operating parameter representative of a state of the apparatus; transmitting sensor data including measured values of the at least one operating parameter from the at least one sensor unit with the radio module to a data processor; and detecting, with the data processor, possible damage to the apparatus based on the sensor data (Figure 1; Figure 2; Figure 3; Figure 20; Paragraph [0018]; Paragraph [0034]; Paragraph [0051]; Paragraph [0055]; Paragraph [0058]; Paragraph [0063]; Paragraph [0075]; sensors in monitoring device 12, sensors monitor parameters such as flow rate and pressure drop, which comprises a radio module in both wireless connectivity and RFID tag data storage; sensors in both the reader for the 
However, Astle is silent on the data processor being configured to detect an electrostatic discharge within the at least one apparatus based on sensor data.  
	Sanet discloses a water in fuel (WIF) sensor having electrostatic discharge capability in the same field of endeavor as Astle, as it monitors fluid conditions within a filter cartridge (Abstract; Paragraph [0017]; Paragraph [0023]; Paragraph [0027]).  Sanet further discloses a sensor that detects an electrostatic discharge and a data processor that detects said electrostatic discharge, wherein the sensor and data processor provide a means to detect and dissipate any static electricity or electrostatic discharge within the filter (Figure 7; Paragraph [0017]; Paragraph [0023]; Paragraph [0027]; electrical contact 56 leads to control module 86 and associated ground 108, control module 86 may be considered a data processor with respect to pressure sensor connection, and charge leading to ground from electrical contact 56 is detection of electrostatic discharge).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor unit and data processor of Astle by allowing the data sensor to detect an electrostatic discharge based on the sensor data as taught by Sanet because Sanet discloses such a sensor and data processor provide a means to 
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Astle, part of the combined references, further discloses activating at least the radio module or the at least one sensor unit only when the measured value of the at least one operating parameter exceeds a threshold value (Figure 1; Figure 2; Figure 20; Paragraph [0057]; Paragraph [0075]; one embodiment of information display regards notification of when a filter cartridge is required to be replaced [see Figure 2], wherein such activation would occur only upon one monitored parameter exceeding a threshold value, such as calculated flow rate through the individual cartridge during cartridge’s service life).  
Regarding instant Claim 9, Claim 7, upon which Claim 9 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein the at least one operating parameter is at least a structure-borne sound or a vibration of at least the filter element or the apparatus (Paragraph [0034]; alarm, or sound/vibration, may occur based on operating parameter of the filter cartridge).
Regarding instant Claim 11, Claim 7, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose the detecting further comprising:  detecting the electrostatic discharge within the apparatus in response to at least one of the measured values being characteristic of electrostatic discharge within the apparatus (Sanet, Figure 7; Paragraph [0017]; Paragraph [0023]; Paragraph [0027]; signal of static electricity heading to ground from electrical contact 56 and ground 108 is indicative of an electrostatic discharge).
Regarding instant Claim 12, Claim 7, upon which Claim 12 is dependent, has been rejected above.  Astle, part of the combined references, further discloses wherein a computer program for the at least one radio unit or the at least one sensor unit is configured to at least partially perform the method (Figure 20; Paragraph [0075]; computer 825 at least partially participates in the transmitting of the at least one operating parameter).  

Allowable Subject Matter
Claims 1 and 2 are allowed over the prior art.  A more detailed reasons for allowance will be provided once the entire claim set is considered allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/08/2021